DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 48-61 (1-47 withdrawn) are pending and presented for examination. Claims 48, 53 and 54 were amended via the instant amendment dated 11 June 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 11 June 2021 (hereinafter, “Remarks at __”) are acknowledged and entered. 
The rejection of claim 54 under 35 U.S.C. 112(b) is WITHDRAWN as “the vehicle” has been replaced with “liquid portion”.

The rejection of claims 48-53 and 55-60 under 35 U.S.C. 102(a)(1) over Behl is WITHDRAWN over the instant amendment requiring a C5-C10 carboxylic acid as the water-insoluble component. As is the dependent rejection under 35 U.S.C. 103 over claim 54 over the same as the base rejection as withdrawn.
As Applicants note in their Remarks (at 11), Behl is drawn to an alcohol-based solvent, not a carboxylic acid one having 5 to 10 carbon atoms.



The rejection of claims 48-51, 53, 55, 57 and 59-60 under 35 U.S.C. 102(a)(1) over Uchida is WITHDRAWN over the instant amendment requiring the amount of water in the ionomer/water mixture to be at least 35% as Uchida discloses values below 35% and does not disclose mixing the catalyst with the C5-C8 carboxylic acids as they form precipitates, not colloids for a paste.

The rejection of claims 48-53 and 55-61 under 35 U.S.C. 103 over Kim in view of Wang is WITHDRAWN over the instant amendment requiring the water-insoluble component to be a C5-C10 carboxylic acid (Remarks at 14) as Wang does not disclose such.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48-57, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140261981 to Houghtaling.
Regarding claim 47, Houghtaling discloses an aqueous mixture (water as the solvent at 10-50%, Houghtaling at [0027]) for fuel cell electrodes (Houghtaling at “Abstract”) comprising: 
a) Water (Id.);
b) A water-insoluble component comprising a C5-C10 carboyxlic acid (heptanoic acid, [0029]);
c) A catalyst ([0026]); and
Id.) based on the overall mixture weight.
With respect to claims 49-51, the catalyst is carbon supported platinum group metals ([0026]).
Concerning claim 52, the catalyst is present at less than 90% ([0027]).
With respect to claim 53, pentanediol can be present also ([0027]).
Concerning claim 54, the dispersing aid is added at 100*.267*.59/46.95=0.335% (Houghtaling at “Example 1”, while this is for the oleylamine they are considered equivalents, see MPEP 2144.06).
As to claims 55 and 56, NAFION can be utilized at 10-30% ([0027]).
Turning to claim 57, 59 and 60, tert-butyl alcohol can be part of the solvent ([0027]).

Claims 48-60 are rejected under 35 U.S.C. 103 over Behl in view of Houghtaling.
Regarding claims 48 and 55, Behl discloses an aqueous mixture composition (Behl at [0051] & “Example 1”, for forming a fuel cell) comprising:
a) water ([0051]);
c) A catalyst (Bhel at [0023]); and
d) An ionomer (Behl at [0023], NAFION, [0047]);
However, Behl does not expressly state usage of a C5-C- carboxylic acid.
Houghtaling in a method of forming a composition for fuel cells discloses addition of heptanoic acid (Houghtaling at [0029]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Behl in view of the addition of heptanoic acid or Houghtaling. The teaching or suggested motivation in doing so is acting as a dispersant aid (Id., which Behl explicitly discloses as can be added, [0046]).
Turning to claim 49, the catalyst is a transition metal (Behl at [0043]).

As to claims 52 and 56, specifically the carbon is added at 0.375g, Pt at 0.375g, 3.25*.113=0.36725g NAFION, 11.8275g water, and 12gof diacetone (Behl at "Example 1") which yields percentages of 14.5%, 14.5%, 14.3,45.93, and 46.6% respectively.
With respect to claim 53, pentanediol can be present also (Houghtaling at [0027]).
Concerning claim 54, the dispersing aid is added at 100*.267*.59/46.95=0.335% (Houghtaling at “Example 1”, while this is for the oleylamine they are considered equivalents, see MPEP 2144.06).
Turning to claims 57-60, tert-butanol can be added at the same amount of diacetone thusly still being blow 50% (Behl at [0033]).

Claims 48-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Houghtaling.
Regarding claim 48-51, 53, 55, 57 and 59-61, Kim discloses an aqueous composition for fuel cells (Kim at “Abstract”) comprising:
a) water (Kim at 541 L col);
c) A catalyst (Pt/C, Id.); and
d) An ionomer (PFSA based ionomer, EW750, ionomer is 20% of the liquid, 15% SPAES and balance water (65%)) and a water soluble additive of dipropylene glycol (Id.).
However, Kim does not expressly state addition of a water-insoluble C5-C10 carboxylic acid.
Houghtaling in a method of forming a composition for fuel cells discloses addition of heptanoic acid (Houghtaling at [0029]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Kim in view of the addition Id., which Behl explicitly discloses as can be added, [0046]).
Concerning claim 54, the dispersing aid is added at 100*.267*.59/46.95=0.335% (Houghtaling at “Example 1”, while this is for the oleylamine they are considered equivalents, see MPEP 2144.06).
Turning to claim 52, 56 and 58, the cyclohexane of Wang is 2/3 of the amount of EG added (Wang at 4652 R col) and it is added at4.39g EG and 6.56g hexanol perg of catalyst/support. Kim adds 0.4mg/cc of catalyst/support, 0.35mg/ccfor the ionomer, which means the 1.756g/ccof EGand 2.624g/ccof hexanol and water is added at lmg/cc per 4mg/cc of dipropylene which would mean water is added at 0.439g/cc, yielding for percentages of 7.14%, 6.25%, 31.38%, 46.98%, and 7.84% respectively.

Citation of Relevant Prior Art
Newly cited US Patent No. 6844286 to Kohler discloses a mixture of a catalyst, ionomer, water, and a C1-C4 carboxylic acid (not C5-C10) and provides no rationale to utilize a C5-C10 therein. Newly cited JP4545403 also discloses a C1-C4 carboxylic acid (not C5-C10) but does disclose an ionomer concentration of greater than 35%. Lastly, newly cited US20140261983 discloses a catalyst ink comprising a catalyst, aqueous solution, ionomer at up greater than 30% concentration, but not C1-C5 carboxylic acid usage.

Conclusion
Claims 48-61 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/              Primary Examiner
Art Unit 1796